      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA               :     :      CRIMINAL NO. 19-350-02

             v.                        :     :

                                       :     :

ABID STEVENS                           :     :      (DuBois J.)

      SENTENCING MEMORANDOM AND MOTION FOR
      DOWNWARD DEPARTURE AND/OR VARIANCE ON BEHALF
      OF DEFENDANT ABID STEVENS


TO THE HONORABLE, JAN E. DuBOIS JUDGE OF THE SAID COURT:



Defendant, above named, by counsel, files this sentencing memorandum.



I.    INTRODUCTION AND ISSUES



The purpose of this introductory section twofold. First to give the court a context

within which to view the defendant and his crime.




                                                             1
      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 2 of 16




II.   APPLICABLE GUIDELINE CALCULATION



The PSR calculate the total offense level with adjustments as 24 and the criminal

history category as VI. This yields a guideline range of 100 to 125 months’

imprisonment. Due to the consecutive mandatory minimum of 84 months on count

2, the effective guideline range, according to the PSR is 184 to 209 months. For

the reasons set forth below, Mr. Stevens believes the proper guideline range is 63

to 78 months for the Hobbs Act robbery plus 84 consecutive on Count 2, yielding

a total guideline range of 147 to 162 months.



.The presentence investigator asserts that as four level upward adjustment is

warranted pursuant to section 2 B.3.1 (b) (4) (A) of the Sentencing Guidelines.

That subsection provides for a four level upward adjustment where the victim is

abducted in order to facilitate the commission of the offense. The presentence

investigator reasons that because the victim moved a short distance (from in front

of the counter to behind the counter and vice versa) that he was abducted within

the meaning of this subsection. This is a completely erroneous reading of that

subsection as is not supported by the case law or even by common sense. First,

this reading of the subsection flies in the face of the plain meaning of the

enhancement described in section 2B3.1 (b)( 4). Webster's Dictionary defines the
2
      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 3 of 16




word abduct as to take away some distance by force. This implies that the victim

in this case was moved some distance by force or threat of force. As the videos

clearly demonstrate, that did not happen. The victim in this case did not move

any significance distance nor was he forced to move by threat of force or by

force. If he moved at all, it was by his own volition from in front of the cashier

area to behind the cash register, a matter of a few feet.



Second, the case relied on by the presentence investigator, United States v.

Reynos, 680 F. 3d 283 (3rd Cir. 2012) is not applicable for several reasons. To

begin with, the case is clearly an outlier, and has not been followed by other

cases. Even if it was to be considered sound precedent, both the facts and the law

of the case clearly make it distinguishable from the case at bar. In Reynos, the

victims of the robbery were moved by force from inside a bathroom at the rear of

the store to the front of the store. Reynos kicked in the locked door of the

bathroom and forced the occupants to move from that bathroom to the front of

the store, clearly a change in location. The victims were forced, at point of gun,

to emerge from a separately secured part of the store, to wit, a bathroom where

the door had been closed, to the front of the store. While that distance was not

great (about thirty four feet by most estimations) it was clearly from one place to



                                                              3
      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 4 of 16




another. In the case at bar, the victim was not moved from a separately secured

part of the store to the cash register. The Court in Reynos adopted a flexible

standard, one the is heavily depended on the facts of the case. Central to the

court's analysis was the concept of a change in location. The Court meant to ease

any distinction between moving someone from inside a building to outside a

building or from inside a car to inside a building and instead create a flexible

standard that focused on whether or not the victim was moved by force or threat

of force some significant distance from one discretions location to another

regardless of whether that was from inside a building or lotion to outside, etc. so

the it would be clear someone could be abducted by being moved from one

location to another within the same building. The Court used the example of a

courthouse to illustrate what they meant and described how, within a courthouse,

one could be moved from one courtroom to another room, from a judge's

chambers to another location within the courthouse, etc. Thus, the focus is that

abduction can occur and the enhancement applied even if the victim remained in

the same building. The distinction the court drew was between being moved

from one separately defined area to another as opposed to from one place in a

room to another. Thus, in her. Thus, in Reynos, it was from a locked bathroom to

the front of the store. The examples provided by the court in the court in Reynos

follow that rule.
4
      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 5 of 16




The court stated, "It is precisely because of the broad scope of the term 'location'

that courts must use a highly flexible approach in finding; an approach that

recognizes that the abduction enhancement may be properly applied even though

the victim remained within the confines of a single building." The Court also

stated, "Of course, the smaller the space, the more difficult it is to find a change

in location.." Using the Reynos test allows the enhancement to apply to a car-

jacking, for example, where the victim is moved a distance but does not exit the

car thus obviating the need to read “abduction” as being moved from one place to

another, e.g. from one building to another. To extend Reynos to the case at bar is

to stretch the rule of the case beyond all recognition and far exceeds the facts of

that case. It should also be noted that Reynos is an outlier and has not been

widely adopted or followed. The enhancement should not be applied.



Mr. Stevens also believes the prior record score was improperly calculated.

Section 4A 1.2 (a)(2) requires that for purposed of applying 4 A 1.1 (a) (b) & (c)

if prior sentences are imposed on the same day and imposed concurrently, those

sentences are treated as one sentence for the purposes of prior record score with

the longest sentence of imprisonment given the appropriate points. In the draft



                                                               5
       Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 6 of 16




presentence report the offenses listed in paragraphs 38-40 are scored separately

and this is incorrect. The three sentences were all imposed on the same day in

what was a consolidated guilty plea and sentencing. There is no dispute that Mr.

Stevens was under court supervision at the time of these offenses so there is no

dispute that he receives two points for that, but it is disputed that the three

offenses are counted separately. Thus, the prior record score should be lowered

by four points from 15 to 11



III.   MOTION FOR DOWNWARD DEPARTURE AND/OR VARIANCE

       a. Downward Departure


Mr. Stevens moves for a downward departure on the basis that his prior criminal

history over-represents the seriousness of his prior record and that pursuant to

section 4 A 1.3 (b) of the sentencing guidelines. Mr. Stevens has a number of

convictions as an adult but they are for relatively minor drug offenses and

weapons possession. He has a 2001 conviction of carrying a firearm without a

license, fleeing and eluding and recklessly endangering another person for which

he received a sentence of 11/2 to 23 months in the county prison to be followed

by five years’ probation. He appears to have sustained three violations of

probation. The facts of that offense are that he carried a firearm on his person and

6
       Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 7 of 16




when the police attempted to stop his vehicle he crashed his vehicle into another

vehicle and weas arrested. He had a small amount of cocaine on his person at the

time. He has another offense, incurred about a month later for which the facts of

the offense are not available. While the charges involved aggravated assault and

again a firearms violation and related offenses, it is not clear what charges he

plead guilty to. In 2005 at age 25 he was either found guilty to or plead guilty to

possession of .30 grams of cocaine. This case was adjudicated in the Municipal

Court of Philadelphia which denotes the fact that this was a misdemeanor offense

under the laws of the Commonwealth of Pennsylvania. In 2007 he incurred

another conviction for a firearms offense and received a sentence of thirty to

sixty months to be followed by five years’ probation. The facts of the case are

that he possessed two loaded handguns, one of which was stolen and that he

drove on the sidewalk and ignored traffic signals in an attempt to elude the

police. In 2015 he was convicted of possession of marijuana and Xanax. He was

sentenced to thirty days incarceration. In 2016 he was convicted of unlawfully

possessing an amount of cocaine for personal use and was sentenced to time

served to 23 months incarceration. As stated in the pre-sentence report, two

points were added because Mr. Stevens was on probation at the time he was

arrested in this case.



                                                              7
       Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 8 of 16




His record is that of a petty criminal, of an addict with a proclivity for carrying,

but not necessarily using handguns. The accumulation of offenses places him in

the highest criminal history category but the offenses themselves vastly overstate

the seriousness of that criminal history and a downward departure is justified in

this case.



       b. Variance


Mr. Stevens seeks a variance because the offense category, whether that

calculated in the pre-sentence report or as calculated herein, vastly overstates the

seriousness of the offense.



Mr. Stevens continues to maintain his innocence. He denies that he knowingly

participated in a Hobbs Act robbery. Rather, his role was that of a peacemaker,

someone endeavoring to solve a problem. As evidence of this he points to the

videos of the scene that show him remaining behind after his codefendants had

fled. The surveillance videos show him talking to the store owner and the store

clerk. As he is talking to them, his posture is relaxed, he is leaning against the ice

cream counter. Even as the police arrive and then engage in a pursuit, with sirens

blaring, Stevens remains, talking to the store owner and store clerk. He leaves the

8
      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 9 of 16




store only when their discussion has ended. Hardly the aspect of a robber. Smith

and Quinn flee, Stevens remains. Why would he do that if he believed he was

doing anything other than trying to resolve a dispute? The police sirens wail

outside and he remains.



Stevens admits that he entered the store with a gun drawn but that this occurred

only after Quinn came outside and reported to Stevens and Smith that the store

clerk had pulled a gun on him. While his actions in going into the store with a

gun drawn was unwise, he did not have the intent to aid, abet or otherwise

facilitate a robbery. It was his belief that Quinn had as legitimate complaint about

being deprived of money from the ATM, but his overriding concern was that

there not be any violence.



Stevens actions are easily distinguishable. Smith fled. Stevens stayed to attempt

to resolve the dispute. Quinn may having been trying to deceive the store clerk by

claiming the ATM gave him counterfeit money and that the ATM did not give

him the one hundred dollars he had claimed he’d withdrawn; Stevens was

unaware of any such deception on Quinn’s part. Rather, he was merely trying to

help his friend resolve a dispute. The methods he used to help resolve what he



                                                             9
      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 10 of 16




thought was a dispute are what lead to his conviction in this case. Instead of using

his powers of persuasion, in the beginning of the dispute he waved a gun to

emphasize his point that, in his opinion, Quinn had been cheated out of a hundred

dollars. It is important to note that after the initial waving of the guns, Stevens

put his guns away. The videotape shows him vigorously discussing the situation

with the store clerks. While they do not appear from the video tape to be

accepting what he is saying neither are they cowering in fear. In short, they do

not act as one might expect a robbery victim to act. When the store owner came

on the scene, having been summoned by the store cashier, she walked into the

store with her cellphone in her hand. Her affect was not that of someone who

was entering a robbery scene but of someone who was coming to resolve a

dispute. Indeed, what person in their right mind would willingly walk into a

robbery? The interactions between the store owner and Mr. Stevens are not those

one would expect if there had just been a robbery and the robbers stayed in the

store. As a matter of fact, in what world do the robbers stay on the scene after the

robbery has been committed to discuss the robbery with the victims and the

witnesses? At trail, the government’s civilian witnesses didn’t refer to the

incident as a robbery. The police witnesses did.




10
      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 11 of 16




If this was a robbery, and the jury so found, then Stevens was unaware of the fact

that there had been a robbery. Maybe he should have been, certainly he could

have exercised better judgment and he certainly should not have drawn a weapon

let alone brandished it, but he did not knowingly participate in a robbery.



The atypical nature of the offense in this case takes it out of the heartland of what

was envisioned for the offense of robbery. This was the most atypical of Hobbs

Act robberies, and Mr. Stevens’ behavior was atypical of what one would expect

from a participant in a Hobbs act robbery. While it is reasonable to believe that

the store ashier was frightened, it is also reasonable to believe that Steven’ role in

the offense was of a lesser gravity than that of his co-defendants.



As noted in Kimbrough v U.S., 552 U. S. 85129 S. Ct. 558, 169 L. Ed. 2d 481, a

guideline range is what the Sentencing Commission believes to be the range of

punishment in the ordinary case and the guideline range gives a rough

approximation of sentences that might achieve the goals of sentencing. However,

the sentencing judge is in the best position to weigh the facts and sentencing

factors and judge their import in a particular case, Rita v. United States, 551 U.S.

338, 127 S. Ct. 2456, 168 L. Ed. 2d 203 (2007). Gall v. United States, 552 U.S. at



                                                              11
      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 12 of 16




51, 128 S. Ct. 586. 597 (2007). In this case, the sentencing guidelines can only be

used as a starting point, a reference point if you will. The sentencing factors set

forth in 18 U.S.C. section 3553 (a) serve as the proper guideline for fashioning a

sentence.




IV    DISCUSSION OF SENTENCING FACTORS SET FORTH IN 18.
      U.S.C. SECTION 3553(a)


18 U.S.C. section 3553(a) (1) directs the court to look first at the nature and history

of the offense and the history and characteristics of the defendant. Subsection (a)

(2) directs the court that the sentence should reflect consideration of the seriousness

of the offense the need to promote respect for the law and the need to impose just

punishment. The statute also requires a sentence that affords adequate deterrence

both to the offender and to others in society who might be inclined to commit

similar offenses. Finally, the court is to consider the need for rehabilitation and the

offenders need for vocational, educational, and other training. Any sentence

imposed should be sufficient but not greater than necessary to meet the

requirements for a fair and just sentence.




12
      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 13 of 16




During the years that the guidelines were mandatory a certain mythology arose as

to their reliability. It was thought that they were based on empirical evidence as to

what sentences worked and that there was some objective basis for each guideline.

What we have learned in recent years is that the guidelines themselves are, in many

ways the products of policy decisions, not facts, of political considerations, not

objective data. They retain validity as a starting point, to be sure, and each

sentencing court must still accurately calculate the now “advisory” guidelines.

However, a sentencing judge must be mindful that the guidelines are, at best,

justice at the “wholesale” level while sentencing is an exercise in justice at the

“retail level.” Rita v. United States, 551 U.S. 338, 127 S. Ct. 2456 (2007). Many

judges have said that crafting a fair and just sentence is one of the hardest jobs for

a judge to perform. In this case counsel suggests that a sentence below the

guidelines is appropriate.



In fashioning a sentence, this court should also be mindful of the fact that it must

impose a consecutive sentence on count two. Therefore, even if this court imposed

no sentence on count one, Mr. Stevens would still have to serve a sentence of

eighty-fur months in federal custody with another consecutive sentence to follow




                                                              13
      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 14 of 16




to be imposed by Judge Shulman of the Philadelphia Court of Common Pleas for

violation of probation.



IV.     Defendant’s Circumstances



Mr. Stevens enjoys widespread and committed support from his family. Letters

from his wife and other family members and friends are attached collectively as

Exhibit A. They portray a man who has admittedly made serious mistakes in his

life but who is devoted to his family and who fully intends to live a law abiding

life when he is released from custody. It should be noted that he has a detainer for

a violation of probation from Judge Shulman in the Philadelphia Court of Common

Pleas. The underlying case is the firearms case which he incurred in 2007 and

which he had previously violated his probation. The sentenced is referenced in

paragraph 40 of the pre-sentence report.



Mr. Stevens is forty, well past the crime prone years. He suffers from the disease

of addiction and, as the pre-sentence report infers, would benefit from drug

treatment while incarcerated. He suffers from psychological problems and could

benefit from counseling and a regimen of medication. Due to having been shot and

seriously wounded, he suffers from PTSD as a result of being shot, he has had a
14
      Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 15 of 16




hip replacement. He has a GED and has recently worked renovating homes. He is

not without skills and is far from someone who should be “warehoused.” He has a

future once he has served his time. His criminal has been set forth above and when

examined closely establishes that he is not the master criminal his criminal history

category would make him out to be. While he deserves a significant sentence he

has not earned an overly long sentence.



IV.       SENTENCING RECOMMENDATION



Counsel respectfully submits that the Court should impose a sentence of ninety six

months.



                                       Respectfully Submitted,



                                       /s/ barnaby c. wittels
                                       BARNABY C. WITTELS, ESQUIRE.
                                       Attorney for Defendant
                                       Abid Stevens




                                                            15
     Case 2:19-cr-00350-JD Document 172 Filed 02/26/21 Page 16 of 16




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA              :      :     CRIMINAL NO. 19-350-02

            v.                        :      :

                                      :      :

ABID STEVENS                          :      :     (DuBois J.)

                        CERTIFICATE OF SERVICE

I hereby certify that I have, this date, served a copy of the foregoing Sentencing

Memorandum, upon the following individual electronically and by first class mail:

Robert Eckert, Esquire
Assistant United States Attorney
United States Attorney’s Office
615 Chestnut Street
Suite 1250
Philadelphia, PA 19106


Dated: February 26, 2021

                                /s/barnaby c. wittels___________
                                Barnaby C. Wittels, Esquire
                                WITTELS LAW, P.C.
                                1420 Walnut Street, Suite 1200
                                Philadelphia, PA 19102
                                267 519-0700
                                barnabyw@aol.com
                                Attorney for Defendant
                                Abid Stevens

16
